Exhibit 10.1

AMENDMENT NO. 3

TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Amendment”)
is made as of February 16, 2007 by and among Actuant Corporation, a Wisconsin
corporation (the “Borrower”), the financial institutions listed on the signature
pages hereto and JPMorgan Chase Bank, National Association (successor by merger
to Bank One, NA (Illinois)), as the administrative agent for the “Lenders”
referred to below (the “Agent”). Capitalized terms used but not otherwise
defined herein shall have the respective meanings given to them in the “Credit
Agreement” referred to below.

W I T N E S S E T H:

WHEREAS, the signatories hereto are parties to that certain Amended and Restated
Credit Agreement, dated as of December 22, 2004, among the Borrower, the
financial institutions from time to time parties thereto (the “Lenders”) and the
Agent (as amended by Amendment No. 1 thereto dated as of July 15, 2005 and
Amendment No. 2 thereto dated as of May 1, 2006, the “Credit Agreement”); and

WHEREAS, the parties hereto have agreed to amend the Credit Agreement on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders and the Agent have agreed to the following amendment to the Credit
Agreement.

1. Amendments. Effective as of the date hereof and subject to the satisfaction
of the conditions precedent set forth in Section 3 below, the Credit Agreement
is hereby amended as follows:

(a) The definition of “Qualified Receivables Transaction” set forth in Article I
of the Credit Agreement is hereby amended to delete the amount “$75,000,000” set
forth therein and to replace such amount with the following amount:
“$125,000,000”.

(b) The definition of “Term Loan” set forth in Article I of the Credit Agreement
is hereby amended and restated in its entirety as follows:

“Term Loan” means each Initial Term Loan, each Third Amendment Term Loan and
each Incremental Term Loan, and “Term Loans” means all such Loans collectively.

(c) The definition of “Term Loan Commitment” set forth in Article I of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Term Loan Commitment” means, for each Term Loan Lender, the obligation of such
Term Loan Lender from and after the Effective Date to make



--------------------------------------------------------------------------------

Term Loans to the Borrower (a) on the Effective Date in an aggregate amount
equal to the amount set forth opposite its signature below (an “Initial Term
Loan Commitment”), (b) on the Third Amendment Effective Date in an aggregate
amount equal to the amount set forth opposite its name on Schedule 1.5 hereto (a
“Third Amendment Term Loan Commitment”) or (c) on any future Borrowing Date
designated with respect to an Incremental Term Loan in an aggregate amount equal
to the amount set forth in any Commitment and Acceptance delivered pursuant to
Section 2.2(b) (an “Incremental Term Loan Commitment”), as any such Term Loan
Commitment may be modified as a result of any assignment that has become
effective pursuant to Section 12.3.2 or as otherwise modified from time to time
pursuant to the terms hereof.

(d) Article I of the Credit Agreement is hereby amended to insert the following
definitions therein in the proper alphabetical location:

“Third Amendment Effective Date” means the date on which each of the conditions
precedent to the effectiveness of Amendment No. 3 to this Agreement, dated as of
February 16, 2007, shall have been satisfied.

“Third Amendment Term Loan” is defined in Section 2.2(a).

“Third Amendment Term Loan Commitment” is defined in the definition of “Term
Loan Commitment.”

(e) Section 2.2(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(a) Commitment. Each Term Loan Lender severally agrees, on the terms and
conditions set forth in this Agreement, (a) on the Effective Date, to make a
term loan, in Dollars, to the Borrower in an amount equal to such Term Loan
Lender’s respective Initial Term Loan Commitment (each individually, an “Initial
Term Loan” and, collectively, the “Initial Term Loans”), (b) on the Third
Amendment Effective Date, to make a term loan, in Dollars, to the Borrower in an
amount equal to such Term Loan Lender’s respective Third Amendment Term Loan
Commitment (each individually, a “Third Amendment Term Loan” and, collectively,
the “Third Amendment Term Loans”) and (c) on each Borrowing Date with respect to
an Incremental Term Loan requested pursuant to Section 2.2(b), to make a term
loan, in Dollars, to the Borrower in an amount equal to such Term Loan Lender’s
respective Incremental Term Loan Commitment as in effect on such date. The
Initial Term Loan Commitment of each Term Loan Lender shall expire on the
Effective Date. The Third Amendment Term Loan Commitment of each Term Loan
Lender shall expire on the Third Amendment Effective Date. The Incremental Term
Loan Commitment of each Term Loan Lender shall expire on the Borrowing Date
designated for such Incremental Term Loan in accordance with Section 2.2(b).

 

2



--------------------------------------------------------------------------------

(f) Section 2.2(b) of the Credit Agreement is hereby amended to delete the first
sentence thereof and to replace such sentence with the following sentences:

At any time after the Third Amendment Effective Date, but not more than twice,
the Borrower may request that the Aggregate Term Loan Commitment be increased
from zero in order to accommodate an incremental single-draw installment of Term
Loans (each, an “Incremental Term Loan”) solely with the consent of each Lender
participating in such Incremental Term Loan; provided, however, that without the
prior written consent of each Lender, the aggregate initial principal amount of
all Incremental Term Loans made pursuant to this Section 2.2(b), together with
the aggregate amount of all increases in the Aggregate Revolving Loan Commitment
pursuant to Section 2.5(c), shall not exceed $200,000,000. Each such request
shall be in a minimum amount of at least $10,000,000 and increments of
$5,000,000 in excess thereof.

(g) Section 2.2(c) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(c) Repayment of Term Loans. The unpaid principal balance of the Term Loans
shall be due and payable in full on the Term Loan Maturity Date. No installment
of any Term Loan may be reborrowed once repaid.

(h) Section 2.5(c)(i) of the Credit Agreement is hereby amended to delete the
first sentence thereof and to replace such sentence with the following
sentences:

At any time, but not more than twice, the Borrower may request that the
Aggregate Revolving Loan Commitment be increased solely with the consent of each
Lender participating in such increase; provided, however, that without the prior
written consent of each Lender, the aggregate amount of all increases in the
Aggregate Revolving Loan Commitment pursuant to this Section 2.5(c), together
with the aggregate initial principal amount of all Incremental Term Loans made
pursuant to Section 2.2(b), shall not exceed $200,000,000. Each such request
shall be in a minimum amount of at least $10,000,000 and increments of
$5,000,000 in excess thereof.

(i) Section 2.7(a) of the Credit Agreement is hereby amended to delete the last
sentence thereof.

(j) Section 2.7(b) of the Credit Agreement is hereby amended to delete the
phrase “first to the then remaining installments of the Term Loans (ratably
across all such remaining installments and ratably to the Initial Term Loan and
each Incremental Term Loan, in each case, in accordance with the principal
amounts thereof)” and to replace such phrase with the following phrase: “first
to the Term Loans (ratably to the Initial Term Loans, the Third Amendment Term
Loans and the Incremental Term Loans, in each case, in accordance with the
principal amounts thereof)”.

 

3



--------------------------------------------------------------------------------

(k) Clause (i) of Section 6.2 of the Credit Agreement is hereby amended to
delete the phrase “the Term Loans” and to replace such phrase with the following
phrase: “the Initial Term Loans”.

(l) Clause (iv) of Section 6.11 of the Credit Agreement is hereby amended to
delete the amount “$75,000,000” set forth therein and to replace such figure
with the following amount: “$100,000,000”.

(m) Clause (xiii) of Section 6.11 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(xiii) Additional Indebtedness of the Borrower and its Subsidiaries to the
extent not permitted by the foregoing clauses of this Section 6.11 not to exceed
$35,000,000 in aggregate principal amount at any time outstanding.

(n) The Credit Agreement is hereby amended to attach as Schedule 1.5 thereto
Annex A to this Amendment.

1A. Additional Amendment. Effective as of July 15, 2005 and subject to the
satisfaction of the conditions precedent set forth in Section 3 below,
Section 6.21(c)(i) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(i) 90% of Borrower and Domestic Subsidiaries. If, at any time after the
Effective Date, (x) the aggregate assets of the Borrower and the Guarantors
shall fail to represent 90% or more of the aggregate assets of the Borrower and
its Domestic Subsidiaries as of such time or (y) such entities on an aggregate
basis shall fail to be responsible for 90% or more of the aggregate operating
income of the Borrower and its Domestic Subsidiaries for the four fiscal quarter
period then ended, the Borrower shall promptly notify the Agent thereof, which
notice shall specify the date as of which such failure arose. Within 30 days
after the date specified in such notice, the Borrower shall, and shall cause its
Domestic Subsidiaries (whether or not they are Material Domestic Subsidiaries)
to, comply with Section 6.21(a) (but without duplication of the 30-day grace
period provided in this clause (c)(i)) to the extent necessary to cure the
conditions giving rise to such failure.

2. Third Amendment Term Loan Commitments. For the avoidance of doubt, effective
as of the date hereof and subject to the satisfaction of the conditions
precedent set forth in Section 3 below, each Lender identified on Schedule 1.5
to the Credit Agreement (after giving effect to this Amendment) shall have a
Third Amendment Term Loan Commitment under and for purposes of the Credit
Agreement in an amount equal to the amount set forth opposite its name on such
Schedule 1.5.

3. Conditions of Effectiveness. This Amendment shall become effective as of the
date hereof if, and only if, the Agent shall have received:

(a) executed copies of this Amendment from the Borrower and each of the Lenders;

 

4



--------------------------------------------------------------------------------

(b) executed copies of any Notes requested by a Lender pursuant to Section 2.13
of the Credit Agreement in connection with this Amendment payable to the order
of each such requesting Lender;

(c) executed copies of the Reaffirmation attached hereto in the form of Exhibit
A (the “Reaffirmation”) from each existing Guarantor and Pledgor;

(d) copies of the articles or certificate of incorporation (or comparable
constituent document) of each Loan Party, together with all amendments, and a
certificate of good standing, each certified by the appropriate governmental
officer in its jurisdiction of incorporation or organization;

(e) copies, certified by the Secretary or Assistant Secretary of each Loan
Party, of its by-laws (or comparable governing document) and resolutions of its
board of directors (or comparable governing body) authorizing the execution of
this Amendment or the Reaffirmation, as applicable;

(f) an incumbency certificate, executed by the Secretary or Assistant Secretary
of each Loan Party, which shall identify by name and title and bear the
signatures of the officers of such Loan Party authorized to sign this Amendment
or the Reaffirmation, as applicable;

(g) a written opinion of the Loan Parties’ counsel, addressed to the Lenders and
the Administrative Agent, in form and substance reasonably acceptable to the
Administrative Agent;

(h) such documentation as the Agent shall have reasonably requested to reaffirm
the liens granted under the German-law pledge agreement executed by Engineered
Solutions L.P. with respect to the capital stock of Enerpac GmbH;

(i) all fees (if any) agreed to be paid by the Borrower in connection with this
Amendment; and

(j) such other instruments and documents as the Agent shall have reasonably
requested in connection with this Amendment.

4. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

(a) The Borrower has the power and authority and legal right to execute and
deliver this Amendment and to perform its obligations hereunder and under the
Credit Agreement (as modified hereby). The execution and delivery by the
Borrower of this Amendment and the performance of its obligations hereunder and
under the Credit Agreement (as modified hereby) have been duly authorized by
proper corporate proceedings, and this Amendment and the Credit Agreement (as
modified hereby) constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

 

5



--------------------------------------------------------------------------------

(b) Neither the execution and delivery by the Borrower of this Amendment, nor
the consummation of the transactions contemplated herein or in the Credit
Agreement (as modified hereby), nor compliance with the provisions hereof or
thereof will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower, (ii) the Borrower’s
articles or incorporation or by-laws or (iii) the provisions of any indenture,
instrument or agreement to which the Borrower is a party or is subject, or by
which it, or its Property, is bound, or conflict with or constitute a default
thereunder, or result in, or require, the creation or imposition of any Lien in,
of or on the Property of the Borrower pursuant to the terms of any such
indenture, instrument or agreement.

(c) No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Borrower, is required to
be obtained by the Borrower in connection with the execution and delivery of
this Amendment or the legality, validity, binding effect or enforceability of
the Credit Agreement (as modified hereby).

(d) As of the date hereof and giving effect to the terms of this Amendment,
(i) there exists no Default or Unmatured Default and (ii) the representations
and warranties contained in Article V of the Credit Agreement (as modified
hereby) are true and correct except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date.

5. Reference to and Effect on the Credit Agreement and Loan Documents.

(a) Upon the effectiveness of Section 1 and Section 1A hereof, each reference to
the Credit Agreement in the Credit Agreement or any other Loan Document shall
mean and be a reference to the Credit Agreement as modified hereby. This
Amendment is a Loan Document pursuant to the Credit Agreement and shall (unless
expressly indicated otherwise herein or therein) be construed, administered, and
applied, in accordance with all of the terms and provisions of the Credit
Agreement.

(b) The Borrower (i) agrees that this Amendment and the transactions
contemplated hereby shall not limit or diminish the obligations of the Borrower
arising under or pursuant to the Credit Agreement and the other Loan Documents
to which it is a party, (ii) reaffirms its obligations under the Credit
Agreement and each and every other Loan Document to which it is a party
(including, without limitation, each applicable Collateral Document),
(iii) reaffirms all Liens on any collateral (including the Pledged Collateral)
which have been granted by it in favor of the Agent (for itself, the Lenders and
the other holders of Secured Obligations) pursuant to any of the Loan Documents,
and (iv) acknowledges and agrees that except as specifically modified above, the
Credit Agreement and all other Loan Documents executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

 

6



--------------------------------------------------------------------------------

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Agent or the Lenders, nor constitute a waiver of or consent to any
provision of the Credit Agreement or any other Loan Documents executed and/or
delivered in connection therewith.

6. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET SEQ.,
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts (including by means of facsimile
or electronic transmission), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument.

9. Agreement of New Lenders. Effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 3 above, each
Lender identified on Schedule 1.5 to the Credit Agreement (after giving effect
to this Amendment) that was not a Lender immediately prior to the effectiveness
of this Amendment (each such Lender being referred to herein as a “New Lender”)
shall become a party to the Credit Agreement as a Lender and shall have all of
the rights and obligations of a Lender thereunder. Each New Lender hereby
(a) confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to become
a Lender under the Credit Agreement; (b) agrees that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(c) appoints and authorizes the Agent to take such action as contractual
representative on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
(d) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (e) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Amendment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) agrees that its payment
instructions and notice instructions have been delivered to the Agent,
(iii) confirms that none of the funds, monies, assets or other consideration to
be used to make the loans contemplated hereunder are or will be “plan assets” as
defined under ERISA and that its rights, benefits and interests in and under the
Loan Documents will not be “plan assets” under ERISA and (iv) it has delivered
to the Agent any documentation required to be delivered by the New Lender with
respect to its tax status pursuant to the terms of the Credit Agreement, duly
completed and executed by the New Lender.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

ACTUANT CORPORATION,

as the Borrower and a Pledgor

By:  

/s/ Terry M. Braatz

Name:   Terry M. Braatz Title:   Treasurer JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION (successor by merger to Bank One, NA (Illinois)), as a Lender and as
Agent By:  

/s/ James M. Sumoski

Name:   James M. Sumoski Title:   Vice President

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ C. Jeffrey Seaton

Name:   C. Jeffrey Seaton Title:   Managing Director

U.S. BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

Caroline V. Krider

Name:   Caroline V. Krider Title:   Vice President & Senior Lender

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Thomas R. Durham

Name:   Thomas R. Durham Title:   Senior Vice President

Signature Page to Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

HARRIS, N.A.,

as a Lender

By:  

/s/ Christopher C. Cavaiani

Name:   Christopher C. Cavaiani Title:   Vice President

M&I MARSHALL & ILSLEY BANK,

as a Lender

By:  

/s/ Ronald J. Carey

Name:   Ronald J. Carey Title:   Vice President

LASALLE BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Rob Squires

Name:   Rob Squires Title:   Assistant Vice President

NATIONAL CITY BANK OF THE MIDWEST,

as a Lender

By:  

/s/ Jennifer L. Kofod

Name:   Jennifer L. Kofod Title:   Senior Vice President

CREDIT INDUSTRIEL ET COMMERCIAL,

as a Lender

By:  

/s/ Brian O’Leary

Name:   Brian O’Leary Title:   Managing Director By:  

/s/ Anthony Rock

Name:   Anthony Rock Title:   Managing Director

Signature Page to Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A., as a Lender By:  

/s/ Daniel Holzhauer

Name:   Daniel Holzhauer Title:   Vice President

MIZUHO CORPORATE BANK, LTD.,

as a Lender

By:  

/s/ Robert Gallagher

Name:   Robert Gallagher Title:   Senior Vice President

UBS LOAN FINANCE LLC,

as a Lender

By:  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director

ROYAL BANK OF CANADA,

as a Lender

By:  

/s/ James F. Disher

Name:   James F. Disher Title:   Authorized Signatory

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Paul J. Hennessy

Name:   Paul J. Hennessy Title:   Vice President

Signature Page to Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Suzannah Harris

Name:   Suzannah Harris Title:   Vice President

Signature Page to Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

ANNEX A

Schedule 1.5 to Credit Agreement

Third Amendment Term Loan Commitments

 

Lenders

   Third Amendment Term Loan Commitment

JPMorgan Chase Bank, National Association

   $12,500,000

Wachovia Bank, National Association

   $12,500,000

Bank of America, N.A.

   $15,000,000

Harris, N.A.

   $10,000,000

LaSalle Bank National Association

   $10,000,000

Associated Bank, N.A.

   $10,000,000

M&I Marshall & Ilsley Bank

   $10,000,000

Mizuho Corporate Bank, Ltd.

   $15,000,000

National City Bank of the Midwest

   $  5,000,000

UBS Loan Finance LLC

   $  5,000,000

KeyBank National Association

   $15,000,000

Royal Bank of Canada

   $15,000,000

Wells Fargo Bank, National Association

   $15,000,000



--------------------------------------------------------------------------------

EXHIBIT A

Reaffirmation

Each of the undersigned hereby acknowledges receipt of a copy of Amendment No. 3
dated as of February 16, 2007 (the “Amendment”) to the Amended and Restated
Credit Agreement, dated as of December 22, 2004, by and among Actuant
Corporation, a Wisconsin corporation (the “Borrower”), the financial
institutions from time to time parties thereto (the “Lenders”) and JPMorgan
Chase Bank, National Association, as the administrative agent for the Lenders
(the “Agent”) (as amended by Amendment No. 1 thereto dated as of July 15, 2005,
Amendment No. 2 thereto dated as of May 1, 2006 and by the Amendment, and as the
same may from time to time hereafter be amended, restated, supplemented or
otherwise modified, the “Credit Agreement”). Capitalized terms used in this
Reaffirmation and not defined herein shall have the meanings given to them in
the Credit Agreement.

Each of the undersigned, by its signature below, hereby (a) acknowledges and
consents to the execution and delivery of the Amendment by the parties thereto,
(b) agrees that the Amendment and the transactions contemplated thereby shall
not limit or diminish the obligations of such Person arising under or pursuant
to the Collateral Documents and the other Loan Documents to which it is a party
(including, in the case of each Guarantor, without limitation, the Guaranty and,
in the case of each Pledgor, without limitation, each applicable Pledge
Agreement), (c) reaffirms all of its obligations under the Loan Documents to
which it is a party, (d) reaffirms all Liens on any collateral (including the
Pledged Collateral) which have been granted by it in favor of the Agent (for
itself and the other Lenders and holders of Secured Obligations) pursuant to any
of the Loan Documents, and (e) acknowledges and agrees that each Loan Document
executed by it remains in full force and effect and is hereby reaffirmed,
ratified and confirmed. All references to the Credit Agreement contained in any
Loan Document shall be a reference to the Credit Agreement as so modified by the
Amendment and as the same has previously been, or may from time to time
hereafter be, amended, restated, supplemented or otherwise modified. The
Amendment is a Loan Document pursuant to the Credit Agreement and shall (unless
expressly indicated therein) be construed, administered, and applied, in
accordance with all of the terms and provisions of the Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Reaffirmation has been duly executed as of this 16th
day of February, 2007.

 

ACME ELECTRIC CORPORATION ATLANTIC GUEST, INC. B.W. ELLIOTT MANUFACTURING CO.,
LLC GB TOOLS AND SUPPLIES, INC. GITS MANUFACTURING COMPANY, LLC KEY COMPONENTS,
INC. KEY COMPONENTS, LLC MARINE INDUSTRIES COMPANY, LLC TURNER ELECTRIC, LLC
VERSA TECHNOLOGIES, INC., in each case, as a Guarantor By:  

/s/ Terry M. Braatz

Name:   Terry M. Braatz Title:   Treasurer

ENGINEERED SOLUTIONS, L.P.,

as a Guarantor and a Pledgor

By:   Versa Technologies, Inc.,   its general partner By:  

/s/ Terry M. Braatz

Name:   Terry M. Braatz Title:   Treasurer

APPLIED POWER INVESTMENTS II, INC.,

as a Guarantor

By:  

/s/ Patrick C. Dorn

Name:   Patrick C. Dorn Title:   President

Signature Page to Reaffirmation